UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 97-6442



DONNIE LEE BRUCE,

                                             Plaintiff - Appellant,

          versus


PAUL M. PEATROSS; JAMES L. CAMBLOSS, III;
CHERYL HIGGINS; DENISE Y. LUNSFORD; DEBORAH K.
HITE; EARL SHIFFLETT,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-97-163-2)


Submitted:   July 10, 1997                  Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie Lee Bruce, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A(b)(1) (West Supp. 1997). We have reviewed the

record and the district court's opinion and find that this appeal

is frivolous. Accordingly, we dismiss the appeal on the reasoning
of the district court and deny Appellant's "Motion to Amend." Bruce
v. Peatross, No. CA-97-163-2 (E.D. Va. Mar. 24, 1997). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                 2